TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 18, 2018



                                     NO. 03-18-00227-CV


                   Sattar Investments, Inc. and Adnan Sattar, Appellants

                                                v.

                                    Ingrid Radkey, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
      DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on September 14, 2017. Appellants

have filed a motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Each party shall pay the costs of appeal incurred by that party, both in this Court and the

court below.